Exhibit 10.2
AIRCRAFT TIME SHARING AGREEMENT
THIS AIRCRAFT TIME SHARING AGREEMENT (this “Agreement”) is made and entered into
to be effective as of the 1st day of June, 2010 (the “Effective Date”), by and
among Abercrombie & Fitch Management Co., a Delaware corporation having a
mailing address of 6301 Fitch Path, New Albany, Ohio 43054, as lessor (the
“LESSOR”) and Michael S. Jeffries, an individual with a mailing address c/o
Jeffries Family Office, 2 Easton Oval, Columbus, Ohio 43219-6036 (the “LESSEE”;
and LESSOR and LESSEE, collectively, the “Parties”).
Recitals
WHEREAS, the LESSOR is the authorized operator of the Aircraft as described in
Exhibit A attached hereto, as the same may be replaced or substituted from time
to time (the “Aircraft”), pursuant that certain Aircraft Lease Agreement, dated
as of March 27, 2007 (the “Lease”) by and between LESSOR and DFZ, LLC, an Ohio
limited liability company having a mailing address of 6301 Fitch Path, New
Albany, Ohio 43054, as owner (the “OWNER”).
WHEREAS, the LESSOR conducts significant business operations in interstate
commerce, other than the business of providing transportation by air.
WHEREAS, the LESSOR and the LESSEE desire to lease the Aircraft and flight crew
on a time sharing basis as defined in Section 91.501(c)(1) (14 C.F.R. §
91.501(c)(1)) of the Federal Aviation Regulations (“FARs”), as amended or
replaced from time to time, with respect to the Aircraft on an “as-needed, as
available” basis under the terms and conditions of this Agreement.
NOW, THEREFORE, for valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties, intending to be legally bound, hereby recite and
agree as follows:
Section 1. Time Share of Aircraft.
1.1. Subject Matter of Agreement. LESSOR agrees to lease the Aircraft to LESSEE,
on as “as needed – as available” basis, pursuant to the provisions of FAR
91.501(b)(6) and (c)(1) and to provide a fully qualified flight crew for all
operations for flights scheduled during the Term (as hereinafter defined).
1.2. Operational Control. LESSOR shall possess “operational control” of the
Aircraft as defined in FAR 1.1 at all times during the Term.
Section 2. Term. This Agreement shall be in effect for an indefinite time period
(the “Term”); provided, however, that the LESSEE or the LESSOR may terminate
this Agreement at any time by giving the other Party thirty (30) days’ prior
written notice of his or its intention to terminate, with such termination to be
effective on the 30th day following the giving of such notice.
Section 3. Charge. LESSEE shall pay LESSOR for each flight conducted under this
Agreement all or so much of the actual expenses of each specific flight as
authorized by FAR Part 91.501(d) as may be requested for payment by LESSOR.

 

 



--------------------------------------------------------------------------------



 



3.1 These expenses include and are limited to:

  (a)   Fuel, oil, lubricants, and other additives;     (b)   Travel expenses of
the crew, including food, lodging and ground transportation;     (c)   Hangar
and tie down costs away from the Aircraft’s base of operation;     (d)  
Insurance obtained for the specific flight;     (e)   Landing fees, airport
taxes and similar assessments including, but not limited to, Internal Revenue
Code Section 4261 and related federal excise taxes;     (f)   Customs, foreign
permit, and similar fees directly related to the flight;     (g)   In-flight
food and beverages;     (h)   Passenger ground transportation;     (i)   Flight
planning and weather contract services; and     (j)   An additional charge equal
to 100% of the expenses listed in subparagraph (a) of this paragraph.

3.2 Such charge shall be determined by the LESSOR, in its sole discretion, based
on its actual expenses incurred with respect to each flight under this
Agreement, and broken down by the expenses permitted under 14 C.F.R. §
91.501(d). The LESSOR shall invoice the LESSEE monthly for such charges incurred
during the immediately preceding month, and the LESSEE shall pay the LESSOR the
amount of each such bill within 30 days of receipt, provided that the invoice
relating to the final month of each fiscal year of the LESSOR shall include a
“true up” of the LESSEE’s charges, subject to the limitation on the LESSEE’s
charges set forth above in this Section 3, for such fiscal year, with any
necessary adjustment to the LESSEE’s charges that were shown on prior invoices
during the fiscal year to be reflected as a credit against, or addition to, the
amount shown on the invoice for the final month in such fiscal year.
Section 4. Location and Use of the Aircraft.
4.1. Location of Aircraft. The Aircraft shall be principally hangared at Port
Columbus International Airport, Columbus, Ohio during the Term. The Aircraft
shall at all times be registered in the United States.
4.2. Use of Aircraft. The LESSEE may use the Aircraft only for flights under
this Agreement that fall within the scope of operations that may be conducted
under a time-sharing agreement as described in FAR 91.501(b)(6) and (c)(1).
LESSEE will solely use the Aircraft for and on account of his own personal or
business use, and will not use the Aircraft for the purpose of providing
transportation of passengers or cargo for compensation or hire. The LESSEE may
use the Aircraft for flights in any geographic area of his choice except that
the LESSEE agrees that he will not use the Aircraft for flights into or over any
area involved in war or insurrection. Further, the LESSEE may use the Aircraft
only for the purposes, and within the geographic limits, set forth in the
insurance policy or policies obtained pursuant to Section 7 below. Further,
LESSEE shall refrain from incurring any mechanic’s or other lien in connection
with inspection, preventative maintenance, maintenance or storage of the
Aircraft, whether permissible or impermissible under this Agreement, nor shall
there be any attempt by LESSEE to convey, mortgage, assign, lease or any way
alienate the Aircraft or create any kind of lien or security interest involving
the Aircraft or do anything or take any action that might mature into such a
lien.

 

-2-



--------------------------------------------------------------------------------



 



4.3. Lawful Operation. The LESSEE’s flights under this Agreement shall be in
compliance with all laws of the jurisdictions in which the Aircraft may be
operated and in accordance with rules of the Federal Aviation Administration
(the “FAA”). In particular, the Aircraft shall at all times be operated within
the limitations specified in the flight and maintenance manuals assigned to the
Aircraft, as well as within the normal operating limitations under which the
Aircraft is certified.
4.4. Pilots. The LESSOR agrees that the Aircraft will be flown only by licensed
and qualified pilots employed by the LESSOR or under contract to the LESSOR. The
LESSEE has no right to select pilots on behalf of the LESSOR. In accordance with
applicable FARs, the qualified flight crew provided by LESSOR will exercise all
of its duties and responsibilities in regard to the safety of each flight
conducted hereunder, LESSEE specifically agrees that the flight crew, in its
sole discretion, may terminate any flight, refuse to commence any flight, or
take other action which in the considered judgment of the pilot in command is
necessitated by considerations of safety. No such action of the pilot in command
shall create or support any liability for loss, injury, damage or delay to
LESSEE or any other person. The parties further agree that LESSOR shall not be
liable for delay or failure to furnish the Aircraft and crew pursuant to this
Agreement when such failure is caused by government regulation or authority,
mechanical difficulty, war, civil commotion, strikes or labor disputes, weather
conditions, acts of God or other unforeseen circumstances.
4.5. Scheduling. The LESSOR retains the final authority regarding the scheduling
of flights under this Agreement. LESSEE will provide LESSOR with requests for
flight time and proposed flight schedules as far in advance of any given flight
as possible, and in any case, at least 24 hours in advance of LESSEE’s planned
departure. Requests for flight time shall be in a form, whether written or oral,
mutually convenient to, and agreed upon by the parties and unless accepted by
LESSOR, shall be deemed rejected. In addition to the proposed schedules and
flight times LESSEE shall provide at least the following information for each
proposed flight at some time prior to scheduled departure as required by the
LESSOR or LESSOR’s flight crew:

  (a)   proposed departure point;     (b)   destination;     (c)   date and time
of flight;     (d)   the number of anticipated passengers;     (e)   the nature
and extent of luggage and/or cargo to be carried;     (f)   the date and time of
return flight, if any; and     (g)   any other information concerning the
proposed flight that may be pertinent or required by LESSOR or LESSOR’s flight
crew.

Section 5. Filing of Lease with FAA — Truth in Leasing. The LESSEE or his agent
shall file a signed copy of this Agreement with the FAA, Aircraft Registration
Branch, Attn: Technical Section, P.O. Box 25724, Oklahoma City, Oklahoma 73125,
within twenty-four (24) hours after the execution of this Agreement. The LESSOR
shall keep a copy of this Agreement in the Aircraft at all times.

 

-3-



--------------------------------------------------------------------------------



 



Section 6. Maintenance of Aircraft. LESSOR shall be solely responsible for
seeking maintenance, preventive maintenance and required or otherwise necessary
inspections on the Aircraft, and shall take such requirements into account in
scheduling the Aircraft. No period of maintenance, preventative maintenance, or
inspection shall be delayed or postponed for the purpose of scheduling the
Aircraft, unless said maintenance or inspection can be safely conducted at a
later time in compliance with all applicable laws and regulations, and with the
sound discretion of the pilot in command. The pilot in command shall have final
and complete authority to cancel any flight for any reason or condition which in
his judgment would compromise the safety of the flight.
Section 7. Insurance.
7.1. Third-Party Liability Insurance. During the Lease term, the LESSOR shall at
all times and at its own expense carry in full force and effect public
liability, property damage, “all-risk” hull, and any other necessary policies of
insurance in respect of the Aircraft naming the LESSEE as an additional insured.
7.2. Evidence and Continuation of Insurance. Upon the LESSEE’s request, the
LESSOR shall furnish to the LESSEE evidence of insurance in certificate form, in
form and substance acceptable to the LESSEE.
Section 8. Indemnification Provisions.
8.1. Loss Events. During the Term and subject to the provisions hereof, the
LESSEE shall bear the risk of, and hold the LESSOR harmless from, any and all
claims, demands, liabilities, loss, damages, and all related fees, costs and
expenses of whatever kind, nature, and degree which arise in law or otherwise in
connection with the LESSEE’s inability to use the Aircraft for whatever reason.
Such an occurrence shall hereinafter be referred to as a “Loss Event.”
8.2. Report of Loss Event. The LESSEE shall report the occurrence of a Loss
Event immediately to the LESSOR and, as required by law, to governmental
agencies.
8.3. Damage to LESSEE. LESSEE’s risk of loss pursuant to Section 8.1 shall
extend to any claim for a Loss Event suffered by the LESSEE, and/or his guests,
invitees, or agents, during the term of this Agreement.
Section 9. Default and Remedies.
9.1. LESSOR’s Default. The LESSOR shall be in default of its obligations under
this Agreement if the LESSOR: (a) fails to perform any of its obligations under
this Agreement and such failure continues for fifteen (15) days after receipt by
the LESSOR of notice of such failure from the LESSEE; or (b) takes any action to
prevent or hinder the performance by the LESSEE of any of his obligations under
the Agreement. In the event of any default by the LESSOR, the LESSEE may
terminate the Agreement immediately and pursue any other remedy available to the
LESSEE in law or equity.

 

-4-



--------------------------------------------------------------------------------



 



9.2. LESSEE’s Default. The LESSEE shall be in default of his obligations under
this Agreement if the LESSEE fails to perform any of his obligations under the
Agreement and such failure continues for fifteen (15) days after receipt by the
LESSEE of notice thereof from the LESSOR. In the event of any default by the
LESSEE, the LESSOR may: (a) repossess the Aircraft without further demand,
notice, or court order or other process of law; and (b) immediately terminate
this Agreement. The LESSOR’s exercise of either or both of the remedies stated
above shall not prejudice the LESSOR’s right to pursue any other remedy
available to the LESSOR in law or equity. The LESSOR may elect not to exercise
any of its rights to seek a remedy for an event of default under this
Section 9.2. However, no waiver of enforcement of any of the LESSOR’s rights
under this Agreement with respect to any event of default shall operate to
affect or impair the LESSOR’s unenforced rights with respect to that event of
default or any right with respect to another event of default by the LESSEE,
past or future.
Section 10. Risk of Loss.
10.1. Risk of Loss. Risk of loss of, or damage to, the Aircraft shall be borne
by LESSOR at all times during the term of the Agreement.
Section 11. Miscellaneous.
11.1. Assignment by LESSEE. The LESSEE shall not make any assignment or sublease
of any rights and/or interest of the LESSEE provided for under this Agreement,
nor shall the LESSEE delegate any obligations under this Agreement without the
written consent of the LESSOR.
11.2. Assignment by LESSOR. At its discretion, the LESSOR may make any
assignment of this Agreement or of any rights and/or interest hereunder,
including the right to receive and charge for any flights under this Agreement
and assignments as security to a financial institution or other lender. The
LESSOR may delegate any of its obligations under this Agreement.
11.3. Notice. Any notice given under this Agreement shall be sent by registered
mail, certified mail, confirmed facsimile, or reputable overnight courier
utilizing written proof of delivery to the attention of:

     
 
  LESSOR:
 
   
 
  Abercrombie & Fitch Management Co.
 
  6301 Fitch Path
 
  New Albany, OH 43054
 
  Attention: Chief Financial Officer
 
  Facsimile: 614.283.8961
 
   
 
  With a copy to:
 
   
 
  Abercrombie & Fitch Co.
 
  6301 Fitch Path
 
  New Albany, OH 43054
 
  Attention: General Counsel
 
  Facsimile: 614.283.8663
 
   
 
  LESSEE:
 
   
 
  Michael S. Jeffries
 
  c/o Jeffries Family Office
 
  2 Easton Oval
 
  Columbus, OH 43219-6036
 
  Facsimile:                     

 

-5-



--------------------------------------------------------------------------------



 



A notice shall be deemed given when received. Any Party may change its address
stated herein by giving notice thereof pursuant to this Section 11.3.
11.4. Scope and Change of Agreement. The terms and conditions contained herein
constitute the entire agreement of the Parties with respect to flights under
this Agreement by the LESSEE. This Agreement shall supersede all communications,
representations, or agreements, either oral or written, between the Parties with
respect to a lease of the Aircraft with flight crew. No agreement or
understanding which modifies the terms and conditions contained herein shall be
binding upon a Party unless reduced to writing and signed by a duly-authorized
representative of each Party.
11.5. Liens and Encumbrances. Without the prior consent of the LESSOR, the
LESSEE shall not create or incur any mortgage, lien, charge, or encumbrance of
any kind with respect to any of his rights under this Agreement, the Aircraft,
or any part thereof. If such encumbrances come into existence as a result of any
act or omission of the LESSEE, the LESSEE at his sole expense shall promptly
remove same.
11.6. Successors and Assigns. This Agreement shall be binding on, and shall
inure to the benefit of, the LESSOR and the LESSEE and their respective
successors and assigns, provided that any assignment or sublease shall be made
in accordance with the terms hereof and no other person shall have or acquire
any rights under, or by virtue of, this Agreement.
11.7. Survival of Agreement Provisions. All provisions of this Agreement which
must survive the Agreement term for their full observance and performance shall
survive the Agreement term.
11.8. Governing Law and Forum. This Agreement shall be construed and interpreted
in accordance with the local laws of the State of Ohio.
11.9. TRUTH IN LEASING STATEMENT UNDER FAR 91.23. WITHIN THE TWELVE (12) MONTH
PERIOD PRECEDING THE DATE OF THIS AGREEMENT, THE AIRCRAFT HAS BEEN INSPECTED AND
MAINTAINED AND IN ACCORDANCE WITH FAR 91.409(f)(3): A CURRENT INSPECTION PROGRAM
RECOMMENDED BY THE MANUFACTURER.

 

-6-



--------------------------------------------------------------------------------



 



THE PARTIES HERETO CERTIFY THAT DURING THE TERM OF THIS AGREEMENT AND FOR
OPERATIONS CONDUCTED HEREUNDER, THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN
ACCORDANCE WITH THE PROVISIONS OF FAR 91.409(f)(3). LESSOR SHALL HAVE AND RETAIN
OPERATIONAL CONTROL OF THE AIRCRAFT DURING ALL OPERATIONS CONDUCTED PURSUANT TO
THIS AGREEMENT. EACH PARTY HERETO CERTIFIES THAT IT UNDERSTANDS THE EXTENT OF
ITS RESPONSIBILITIES, SET FORTH HEREIN, FOR COMPLIANCE WITH APPLICABLE FEDERAL
AVIATION REGULATIONS.
AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT FEDERAL
AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FEDERAL AVIATION
ADMINISTRATION FLIGHT STANDARDS DISTRICT OFFICE.
THE PARTIES HERETO CERTIFY THAT A TRUE COPY OF THIS AGREEMENT SHALL BE CARRIED
ON THE AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION UPON
REQUEST BY AN APPROPRIATELY CONSTITUTED AND IDENTIFIED REPRESENTATIVE OF THE
ADMINISTRATOR OF THE FAA.
[The remainder of this page is intentionally left blank. Signature page
follows.]

 

-7-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have signed, or have caused their duly
authorized officers or representatives to sign, this Agreement to be effective
as of the Effective Date.

              LESSEE:   LESSOR:
 
            /s/ Michael S. Jeffries   ABERCROMBIE & FITCH
 
            Michael S. Jeffries   MANAGEMENT CO.
 
                By:   /s/ David S. Cupps          
 
      Name:   David S. Cupps
 
      Title:   General Counsel & Secretary

ACKNOWLEDGMENT AND AGREEMENT
The OWNER hereby consents to LESSOR entering into this Agreement with LESSEE.

                      OWNER:
 
                    DFZ, LLC
 
                    By:   Abercrombie & Fitch Management Co., its sole member
 
                        By:   /s/ David S. Cupps              
 
          Name:   David S. Cupps
 
          Title:   General Counsel & Secretary

 

-8-



--------------------------------------------------------------------------------



 



EXHIBIT A
Description of Aircraft

1.   Make and Model:       Gulfstream Aerospace G-V       Airframe
Manufacturer’s Serial Number:       524       U.S. Registration Number:      
N1892

 

 